

115 HR 3853 IH: Nuclear Weapons Abolition and Economic and Energy Conversion Act of 2017
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3853IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for nuclear weapons abolition and economic conversion in accordance with District of
			 Columbia Initiative Measure Number 37 of 1992, while ensuring
			 environmental restoration and clean-energy conversion.
	
 1.Short titleThis Act may be cited as the Nuclear Weapons Abolition and Economic and Energy Conversion Act of 2017. 2.Requirement for nuclear weapons abolition and economic and energy conversion (a)In generalThe United States Government shall—
 (1)provide leadership to negotiate and enter into a multilateral treaty or other international agreement by the date that is three years after the date of the enactment of this Act that provides for—
 (A)the dismantlement and elimination of all nuclear weapons in every country by not later than 2024; and
 (B)strict and effective international control of such dismantlement and elimination; (2)redirect resources that are being used for nuclear weapons programs to use—
 (A)in converting all nuclear weapons industry employees, processes, plants, and programs smoothly to constructive, ecologically beneficial peacetime activities, including strict control of all fissile material and radioactive waste, during the period in which nuclear weapons must be dismantled and eliminated pursuant to the treaty or other international agreement described in paragraph (1); and
 (B)in addressing human and infrastructure needs, including development and deployment of sustainable carbon-free and nuclear-free energy sources, health care, housing, education, agriculture, and environmental restoration, including long-term radioactive waste monitoring;
 (3)undertake vigorous, good-faith efforts to eliminate war, armed conflict, and all military operations; and
 (4)actively promote policies to induce all other countries to join in the commitments described in this subsection to create a more peaceful and secure world.
 (b)Effective dateSubsection (a)(2) shall take effect on the date on which the President certifies to Congress that all countries possessing nuclear weapons have—
 (1)eliminated such weapons; or (2)begun such elimination under established legal requirements comparable to those described in subsection (a).
				